Citation Nr: 0211979	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  94-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico
(hereinafter RO).  The development requested by the Board in 
its July 1998 remand has been accomplished, and this case is 
now ready for appellate review.   
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Severe industrial impairment due to schizophrenia is not 
shown

3.  It is not shown that schizophrenia results in 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective relationships. 

4.  There are no extraordinary factors associated with the 
service-connected schizophrenia productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.
 

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
schizophrenia are not met. 38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.132, Diagnostic Code 
(hereinafter DC) 9204 (1995); 61 Fed. Reg. 52692-52702 (Oct. 
8, 1996), (codified at 38 C.F.R. § 4.130, DC 9204 (2001)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in February 
1994, statement of the case dated in May 1994, and 
supplemental statements of the case dated in January 1995, 
April 1997 and March 2002.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the Social Security records requested by the Board 
in its July 1998 remand and a recent VA psychiatric 
examination, has been obtained by the RO, and the veteran has 
not identified any additional pertinent records for 
submission by himself or that need to be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II. Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under criteria in effect prior to regulatory changes which 
became effective in October 1996 as listed below (hereinafter 
"old" criteria), mild industrial impairment due to 
schizophrenia warranted a 10 percent disability rating; 
definite industrial impairment due to schizophrenia warranted 
a 30 percent disability rating; considerable impairment of 
social and industrial adaptability due to schizophrenia 
warranted a 50 percent disability rating and severe 
impairment of social and industrial adaptability due to 
schizophrenia warranted a 70 percent disability rating.  
38 C.F.R. § 4.132, DC 9204 (1995). 

As indicated, during the pendency of the veteran's appeal, 
regulatory changes affecting the rating of psychiatric 
disabilities were enacted.  61 Fed. Reg. 52692-52702 (Oct. 8, 
1996), codified at 38 C.F.R. §§ 4.125-4.130 (2001) 
(hereinafter "new" criteria).  The veteran will be afforded 
the benefit of the more favorable to him of the "old" or 
"new" criteria as required by Karnas v. Brown, 41 F.3d 634 
(1994).

Under the new criteria, occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms of schizophrenia as:  flattened affect; 
circumstantial,  circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, DC 9204 (2001). 

The new criteria also provide that when there is occupational 
and social impairment due to schizophrenia with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships, a 70 percent disability 
rating is warranted.  38 C.F.R. § 4.130, DC 9204 (2001).  

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for "anxiety neurosis in a 
schizoid personality" was granted by a September 1971 rating 
decision.  A 30 percent rating was assigned.  A March 1974 
rating decision, following the expiration of a temporary 100 
percent rating for hospitalization due to an inpatient 
admission from November 1973 to January 1974 for treatment of 
schizophrenia, increased the rating to 50 percent.  After a 
VA psychiatrist in July 1974 determined that the appropriate 
diagnosis was undifferentiated schizophrenia, an August 1974 
rating decision listed the service-connected disability as 
schizophrenia, undifferentiated type.  The 50 percent rating 
was reduced to 30 percent by a May 1976 rating decision after 
a March 1976 psychiatric examination demonstrated no 
hallucinations or delusions due to compliance with prescribed 
medication. 

A December 1976 Board decision found that the criteria for a 
50 percent rating for the veteran's schizophrenia were met, 
and this increase was effectuated by a January 1977 rating 
decision.  Following a September 1978 VA examination which 
showed no hallucinations or delusions; well preserved memory 
and intellect and judgment that was not impaired, an October 
1978 rating decision decreased the rating for schizophrenia 
to 30 percent.  The rating was again increased to 50 percent 
by an April 1981 rating decision after a December 1980 VA 
examination showed the veteran to be tense and anxious; to 
have a poor memory and judgment; and to have impaired 
concentration.  This 50 percent rating has been confirmed and 
continued until the present time. 

The most probative evidence to consider in the adjudication 
of the veteran's appeal is contained in the reports from the 
most recent VA psychiatric examination afforded the veteran 
in February 2001.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The psychiatrist who conducted this examination indicated 
that the pertinent clinical history contained in the claims 
file had been reviewed.  It was reported that the veteran had 
been unemployed since 1980, was under regular psychiatric 
treatment, and had been prescribed Thorazine most recently in 
October 2000.  The veteran stated that his condition is 
"very bad" and that he has difficulty sleeping and spends 
much of his time at home watching television. The veteran 
indicated that he is responding well to medications but 
complained of periods of weakness and mood variations. 

Upon examination, the veteran was observed to be clean, 
adequately dressed and well groomed.  He was oriented to 
three spheres, and his mood was anxious and somewhat 
depressed.  The veteran's affect was constricted and his 
attention, concentration and memory were described as fair.  
Speech was clear and coherent, and the veteran was not 
hallucinating.  He was not suicidal or homicidal and insight 
and judgment were said to be fair.  The veteran was observed 
to exhibit good impulse control.  Following the examination, 
the Global Assessment of Functioning score (hereinafter GAF 
score) was 50, which represents "serious" impairment of 
social, occupational or school functioning.  

Applying the "old" and "new" criteria to the facts above, 
the Board notes first that  it has concluded that "severe" 
industrial impairment due to schizophrenia is not shown.  
Thus, entitlement to a 70 percent rating under the "old" 
criteria is not warranted.  Significant evidence in making 
this determination to the Board is the fact that the most 
recent GAF score, while representing "serious" industrial 
impairment, does not reflect the level of industrial 
impairment associated with "severe" disability.  The GAF 
score of 50, which falls essentially in the middle of the GAF 
scale that ranges from 0 to 90, is not indicative of a level 
of disability that is 70 percent disabling.  Lower GAF scores 
in the range of 30 ("inability to function in almost all 
areas") to 40 ("major" impairment) would be more 
indicative of a level of disability that could be 
characterized as representing "severe" industrial 
impairment.  Moreover, a November 1996 VA psychiatric 
examination resulted in a GAF resulted in a similar GAF score 
(50-55).  Finally, the minimal objective findings from the 
most recent VA examination are not consistent with "severe" 
disability, and the veteran himself stated that his 
symptomatology is well controlled with medication.  

As for entitlement to rating in excess of 50 percent under 
the "new" criteria, because the veteran was not shown at 
the time of the February 2001 VA examination to exhibit 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships, a 70 percent rating under the "new" criteria 
is also not warranted.  

The Board has carefully considered the "positive" evidence 
represented by the contentions and testimony submitted by and 
on behalf of the veteran asserting a higher level of 
disability due to schizophrenia.  First, while the veteran is 
in receipt of Social Security due to schizophrenia, this 
determination is not binding on the Board as the legal 
criteria for an award of Social Security benefits are 
different from those regulating the payment of VA benefits.  
The Board is bound by the regulations, instructions and 
precedent opinions of the VA, and not any other governmental 
entity.  See 38 U.S.C.A. § 7104(c).  

Secondly, while the record reflects opinions by private 
psychiatrists postulating that the veteran is not able to 
work due to schizophrenia, including one in September 1976 by 
Eli S. Rojas, M.D. stating that the veteran is not able to 
work due to his "emotional condition and insecurity," this 
opinion is not dispositive as to the issue in question.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  The adjudication of the Board includes 
the responsibility of determining the weight to be given to 
the evidence of record, and this responsibility includes the 
authority to favor one medical opinion over another.  See 
Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In the instant case, the 
Board notes that, in contrast to the private medial opinion 
of record, the most recent VA psychiatric examination report 
included an evaluation of the clinical history, a complete 
discussion of the veteran's complaints and detailed objective 
findings describing the current nature of the veteran's 
disability.  As such, the Board finds the most recent VA 
clinical examination to the most probative assessment of the 
current level of industrial impairment resulting from the 
veteran's schizophrenia.  See Francisco, 7 Vet. App. at 55.  
In short, the Board finds the "negative" evidence to 
outweigh the "positive."  As such, entitlement to an 
increased rating for schizophrenia is not warranted.  
Gilbert, 1 Vet. App. at 49; 38 C.F.R. §§ 4.130, DC 9204 
(1995), 4.132 DC 9204 (2001).  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected schizophrenia is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 50 percent for 
schizophrenia is denied.   



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

